UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-1568



In Re: CAMILLE T. TAYLOR,

                                                          Petitioner.




                            No. 00-1569



In Re: CAMILLE T. TAYLOR; SIMON BANKS, Doctor,

                                                         Petitioners.



                On Petitions for Writ of Mandamus.
                    (CA-00-630-A, CA-00-682-A)


Submitted:   September 29, 2000           Decided:   October 19, 2000


Before LUTTIG, TRAXLER, and KING, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Camille T. Taylor, Simon Banks, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     In these consolidated mandamus petitions, Camille Taylor and

Simon Banks seek orders staying the district court's remand to

state court of Charles E. Smith Residential Realty, L.P. v. Taylor,

No. 00-CV-630 (E.D. Va. May 1 & May 26, 2000), and consolidating

that action with a separate case Taylor and Banks filed in the

district court, Taylor v. Charles E. Smith Residential Realty,

L.P., No. 00-CV-682 (E.D. Va. Aug. 21, 2000).     Although we grant

the motions for leave to proceed in forma pauperis, we deny the

petitions.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.     See Allied Chemical Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980); In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).   In addition, mandamus is

a drastic remedy and should only be used in extraordinary situa-

tions.   See Kerr v. United States Dist. Court, 426 U.S. 394, 402

(1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Here, the

district court lost jurisdiction over case No. 00-CV-630 as soon as

it entered the remand order.     See In re Lowe, 102 F.3d 731, 736

(4th Cir. 1996).    Thus, the district court could not properly have

stayed its remand order, and we will not order the district court

to do so.    Further, because No. 00-CV-630 was remanded pursuant to

28 U.S.C. § 1446 (1994), the remand order is not reviewable.    See

28 U.S.C. § 1447(d) (1994). Accordingly, any attempt by this court


                                  2
to stay the remand would not be “in aid of” our jurisdiction, so

mandamus relief is not appropriate. 28 U.S.C. § 1651(a)(1994); see

Allied Chemical Corp., 449 U.S. at 34-35.    Thus, we decline to

award the relief requested.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                 PETITIONS DENIED




                                3